Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
The claims are drawn to a "computer-readable medium". The broadest reasonable interpretation of a claim drawn to a computer readable medium covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent (see MPEP 2111.01). Because the broadest reasonable interpretation covers a signal per se, a rejection under 35 USC 101 is appropriate as covering non-statutory subject matter. See 351 OG 212, Feb 23 2010.
The Examiner suggests that Applicant amends the claims as follows: "non-transitory computer readable medium".

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the term “the gradients” in lines 5 and 11-12 lacks antecedent basis. The claim discloses “a number of gradients” (which can be singular or plural gradients) and “the gradients” (plural gradients). Therefore, it is not clear the amount of gradients and the claim is considered indefinite. Claims 2-14 are rejected for depending on claim 1.
	The same rejection also applies to the term “the constant currents” in relation to earlier disclosed “a number of constant currents”.

Regarding claim 2, the terms “the amplitude of the eddy current fields” in line 2 of the claim lacks antecedent basis. Amplitude is not disclosed earlier in the claim language. Further, it is not clear if “the eddy current fields” are the same or different from “magnetic fields induced by eddy currents” disclosed in claim 1. Claim 3 is rejected for depending on claim 2.

Also regarding claim 2, it is not clear if “a number of gradients” and “a number of constant currents” in lines 2-4 of the claim is the same or different as “a number of gradients” and “a number of constant currents” disclosed in claim 1. Also the terms “the constant currents” and “the gradients” is considered indefinite for the same reasons as claim 1 above.

Regarding claim 3, it is not clear if the terms “the constant currents” and “the gradients” in the claims are the same or different as “a number of constant currents” and “a number of gradients” disclosed in earlier claim limitations. 

Regarding claim 4, the terms “the eddy current fields” in line 2 of the claim lacks antecedent basis. It is not clear if “the eddy current fields” are the same or different from “magnetic fields induced by eddy currents” disclosed in claim 1. Claim 5 is rejected for depending on claim 4.

Regarding claim 5, the terms “the spatial orders” in line 3 of the claim lacks antecedent basis. It is not clear if “the spatial orders” are the same or different from “the number of spatial orders” disclosed in claim 4. The same applies for the term “spatial separated gradients on gradient axes” and “the constant currents”.

Regarding claim 7, the term “the calculation of the amplitudes of the magnetic fields induced by eddy currents” lacks antecedent basis. It is not clear if this claim should depend from claim 2 which does disclose this limitation. 
	Further, the term “the measurement protocol” lacks antecedent basis. It is unclear if the “measurement protocol” is the same or different from “an MR-sequence” disclosed in earlier claim limitations. 
	The terms “the number of slices”, “the thickness of the slices”, “the orientation of the slices”, “the field of view”, and “the resolution” all also lack antecedent basis.

Regarding claim 8, the limitation “at different ones of the at least one point in time” is indefinite. The claim discloses “at least one point in time” meaning there can be one time point. However, the limitation reads that there needs to be multiple time points (“different ones”). Therefore, the claim is considered indefinite. Claims 9-10 are rejected for depending on claim 8.
	For similar reasons, the term “the ones of the at least one time point” is considered indefinite.

Regarding claim 9, the terms “the best” in line 3 of the claim lacks antecedent basis.

Regarding claim 10, the term “pa quality” is unclear. It is not understood what “pa” stands for in the context of the claim language. 

Further regarding claim 10, the claim discloses the limitation “such that average or weighted average constant currents are applied”. However, this conflicts with claim 8’s limitation of “wherein an average value for each constant current is chosen”. It is not clear if weighted average or average values are used for the constant currents.
 
Regarding claim 11, the terms “the related coils” in line 2 of the claim lacks antecedent basis. It is not clear if “the related coils” are the same or different as “the number of coils” disclosed in earlier claim limitations.

Regarding claim 12, the limitation “at different ones of the at least one point in time” is indefinite. The claim discloses “at least one point in time” meaning there can be one time point. However, the limitation reads that there needs to be multiple time points (“different ones”). Therefore, the claim is considered indefinite. 

The term “similar” in claim 13 is a relative term which renders the claim indefinite. The term “similar” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, it is not clear what could be considered a “similar” MR-sequence sections.
	Further, the term “the stored values” lacks antecedent basis. It seems that “information” is stored, but not values. Appropriate correction is required.
	Claim 14 is rejected for depending on claim 13.

Regarding claim 14, the terms “the image dataset” of the claim lacks antecedent basis. It is not clear if “the image dataset” are the same or different as “the dataset” disclosed in earlier claim limitations.
	Further the terms “the time” in lines 4 and 5 of the claim also lack antecedent basis.

Regarding claim 15, the term “the gradients” in lines 5, 7, and 12 lacks antecedent basis. The claim discloses “a number of gradients” (which can be singular or plural gradients) and “the gradients” (plural gradients). Therefore, it is not clear the amount of gradients and the claim is considered indefinite. Claims 16 are rejected for depending on claim 15.

Regarding claim 16, the term “the gradients” in lines 5 and 11-12 lacks antecedent basis. The claim discloses “a number of gradients” (which can be singular or plural gradients) and “the gradients” (plural gradients). Therefore, it is not clear the amount of gradients and the claim is considered indefinite. Claims 2-14 are rejected for depending on claim 1.
	The same rejection also applies to the term “the constant currents” in relation to earlier disclosed “a number of constant currents”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6-12, and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kamata (US 2010/0148774).

Regarding claim 1, Kamata teaches a method for compensation of eddy current induced magnetic fields in a magnetic resonance imaging system, the method comprising: 
	providing an MR-sequence comprising a number of gradients [Fig. 4, 7-8; ¶0040-0044 wherein MR sequences are disclosed that include gradients. See also rest of reference.], 
	providing a dataset comprising values to generate a number of constant currents designed to compensate magnetic fields induced by eddy currents of the gradients of the MR-sequence [¶0044; ¶0094-0099. See also rest of reference.], 
	defining at least one point in time within a time period of the MR-sequence on at least one gradient axis [¶0044, Fig. 4-5, wherein the time point is in relation to the fat-saturation pulse. See also rest of reference.], 
	calculating a number of constant currents for a number of coils of the magnetic resonance imaging system based on the dataset, wherein the constant currents are designed to compensate magnetic fields induced by eddy currents of the gradients of the MR-sequence at the at least one defined point in time [Fig. 4-5 and ¶0044, ¶0071, and ¶0094-0099 wherein the eddy correction gradient magnetic field pulses have constant current (square wave pulses) and are used to correct effects from eddy currents. See also rest of reference.], 
	applying the calculated number of constant currents on coils prior or during the application of the MR-sequence or a section of the MR-sequence [See Fig. 4-5, wherein the eddy correction gradient magnetic field pulses are applied. See also rest of reference.].

Regarding claim 2, Kamata further teaches wherein the dataset comprises values of the amplitude of the eddy current fields of a number of gradients on at least one gradient axis [¶0094-0099. See also rest of reference.], wherein the calculation of a number of constant currents comprises: 
	calculating amplitudes of the magnetic fields induced by the eddy currents of the gradients of the MR-sequence, based on the dataset [¶0094-0099. See also rest of reference.], 
	calculating the constant currents for the coils of the magnetic resonance imaging system [¶0094-0099. See also rest of reference.].

Regarding claim 3, Kamata further teaches wherein the dataset comprises a time constant [¶0094-0099. See also rest of reference.], and wherein calculating the constant currents comprises calculating each constant current applicable for one of the coils, wherein the number of constant currents is designed to compensate the calculated amplitudes of the magnetic fields induced by 2the eddy currents of the gradients of the MR-sequence at the at least one defined point in time [¶0094-0099. See also rest of reference.].

Regarding claim 4, Kamata further teaches wherein the dataset comprises values of a number of spatial orders of an amplitude of the eddy current fields of a number of spatially separated gradients on at least two gradient axes [Fig. 7 and ¶0079-0080. See also ¶0081-0099 and rest of reference.].

Regarding claim 6, Kamata further teaches wherein one of the at least one point of time is selected from the group comprising the point of time of a fat saturation pulse, the point of time of a water saturation or excitation pulse and the point of time of a k- space center [Fig. 5, see fat saturation pulse and ¶0058. See also rest of reference.].

Regarding claim 7, Kamata further teaches wherein the calculation of the amplitudes of the magnetic fields induced by eddy currents comprises actual parametrization of the measurement protocol for the number of slices, the thickness of the slices, the orientation of the slices, the field of view, and/or the resolution [Fig. 4 and ¶0071, wherein the number of slices is known and used. See also ¶0094-0099 and rest of reference.].

Regarding claim 8, Kamata further teaches wherein the calculation of the number of the constant currents for the coils is designed to compensate the magnetic fields at different ones of the at least one point in time, wherein an average value for each constant current is chosen concerning the compensation at every chosen of the ones of the at least one point in time [Fig. 5 and ¶0074, wherein an average value of the eddy current is used to determine the current for the compensation pulse. Therefore, an average value of a constant current for the compensation pulse is determined. Further, if there is only one time point, then the average value is used regardless. See also rest of reference.].

Regarding claim 9, Kamata further teaches wherein two or more of the points in time are chosen and the constant currents for the coils are calculated such that for one point in time not the best compensation is chosen, but in total the best compensation for all points in time [¶0074, wherein the average value for the of the intensity of the eddy current field is used to determine the compensation. Therefore, the best compensation is provided for all points of the remnant magnetic field. See Fig. 5 and rest of reference.].

Regarding claim 10, Kamata further teaches wherein pa quality of measurements is calculated for each point in time in dependence of a degree of compensation at this point in time and after that the compensation is designed such that average or weighted average constant currents are applied so that the quality of measurements for each point in time meets at an average value [¶0074, wherein the average value for the of the intensity of the eddy current field is used to determine the compensation. Therefore, the quality of compensation will be an average quality. See Fig. 5 and rest of reference.].

Regarding claim 11, Kamata further teaches wherein after the application of the calculated number of constant currents on the related coils, there is included a predefined stabilizing time until the MR-sequence is applied [See Figs. 3, 6-7 wherein there is a delay between the eddy correction gradient magnetic field pulse and the MR imaging sequence. See also rest of reference.].

Regarding claim 12, Kamata further teaches wherein the MR-sequence comprises two or more sections, wherein different sections comprise different gradients and wherein different ones of the at least one point in time are chosen in different sections [Fig. 4, wherein different gradients and MR sequences are used to image different slices. There is a separate/different eddy correction gradient magnetic field pulse for each slice (i.e. a time point for each slice). See also rest of reference.], and wherein the calculation and application of the constant currents is done separately for respective gradients and the points in time of different sections of the MR-sequence [Fig. 4, wherein different gradients and MR sequences are used to image different slices. There is a separate/different eddy correction gradient magnetic field pulse for each slice (i.e. a time point for each slice). See also rest of reference.].

Regarding claim 15, the same reasons for rejection as claim 1 also apply to this claim. Claim 15 is merely the apparatus version of claim 1.

Regarding claim 16, Kamata further teaches further comprising: a magnetic resonance imaging system comprising the related coils [Fig. 1, see a static field magnet 21 for generating a static magnetic field, a shim coil 22 arranged inside the static field magnet 21 which is cylinder-shaped, a gradient coils 23 and RF coils 24. See also rest of reference.].

Regarding claim 17, the same reasons for rejection as claim 1 also apply to this claim. Claim 17 is merely the apparatus version of claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over previously cited Kamata, in view of Dewdney (US 2017/0131372).

Regarding claim 5, Kamata teaches the limitations of claim 4, which this claim depends from.
	Kamata further teaches wherein the amplitudes of the magnetic fields induced by the eddy currents are calculated, based on the spatial orders of the amplitude of the eddy current fields for spatial separated gradients on gradient axes [Fig. 7 and ¶0079-0080. See also ¶0081-0099 and rest of reference.], wherein the coils comprise gradient coils, and wherein the constant currents for a number of the gradient coils are calculated based on the spatial orders of the amplitude of the eddy current fields, for the spatial separated gradients on gradient axes, and wherein the calculated constant currents are applied to the gradient coils designed to compensate the respective spatial order [Fig. 7 and ¶0079-0080. See also ¶0081-0099 and rest of reference.]. Kamata further teaches shim coils [¶0126].
	However, Kamata is silent in teaching wherein the coils comprise shim coils. 
	Dewdney, which is also in the field of MRI, teaches coils comprise shim coils [Abstract; ¶0018-0030] and wherein the amplitudes of the magnetic fields induced by the eddy currents are calculated, based on the spatial orders of the amplitude of the eddy current fields for spatial separated gradients on gradient axes, wherein the coils comprise shim coils, and wherein the constant currents for a number of the shim coils are calculated based on the spatial orders of the amplitude of the eddy current fields, for the spatial separated gradients on gradient axes, and wherein the calculated constant currents are applied to the shim coils designed to compensate the respective spatial order [Abstract; ¶0018-0030].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Kamata and Dewdney because both Kamata and Dewdney are in the field of MRI and correcting for eddy current fields and because Dewdney teaches that it is known in the art to use shim coils to correct eddy current fields [Dewdney - Abstract; ¶0018-0030] and because Kamata teaches the MRI includes shim coils [Kamata - ¶0126]. 

Claim 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over previously cited Kamata, in view of Ma (EP 1 004 892 A1).

Regarding claim 13, Kamata teaches the limitations of claim 1, which this claim depends from.
	Kamata further teaches wherein the method is repeated for two or more similar MR-sequences or similar sections of an MR-sequence [See Figs. 4, 6, and 8-9 wherein similar MR sequences are applied. See also rest of reference.], wherein information of the calculated constant currents for the two or more MR-sequences or sections are stored and the stored values are applied in the case the respective MR-sequence or section is applied again [¶0044-0056; ¶0085-0093; ¶0134. See also Figs. 8-9 and rest of reference.].
	However, Kamata is silent in teaching without again calculating the constant currents.
	Ma, which is also in the field of MRI, teaches without again calculating the constant currents [Abstract; ¶0011; ¶0021; ¶0035-0038; ¶0041-0043. See also Fig. 2 and rest of reference.] and wherein information of the calculated constant currents for the two or more MR-sequences or sections are stored and the stored values are applied without again calculating the constant currents [Abstract; ¶0011; ¶0021; ¶0035-0038; ¶0041-0043. See also Fig. 2 and rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Kamata and Ma because both Kamata and Ma are in the field of compensating gradient waveforms and because Ma teaches it is known to store correction values in a look-up table [Ma - Abstract; ¶0011; ¶0021; ¶0035-0038; ¶0041-0043. See also Fig. 2 and rest of reference.], which will save computation time, and because Kamata similar teaches storing compensation variables in a storage unit [Kamata - ¶0044-0056; ¶0085-0093; ¶0134. See also Figs. 8-9 and rest of reference.]. Further, Ma also teaches compensating eddy currents [Ma - ¶0045], which is also a goal of Kamata.

Regarding claim 14, Kamata and Ma teach the limitations of claim 13, which this claim depends from.
	Kamata further teaches wherein between two different ones of the MR-sequences or sections of the MR-sequence, a pause or dummy measurements is applied: at the time of changing the constant current for the coils [See Figs. 3-4, 6 wherein pauses are disclosed. See also rest of reference.], and/or  4at the time of changing the acquisition of lesser important parts of the image dataset are performed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RISHI R PATEL whose telephone number is (571)272-4385. The examiner can normally be reached Mon-Thurs 7 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RISHI R PATEL/Primary Examiner, Art Unit 2896